Citation Nr: 1147343	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-02 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 26, 1973 to October 26, 1977; May 11, 1991 to May 12, 1991; and from March 9, 2003 to October 11, 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran's claims.  

The Board observes that the Veteran requested a videoconference hearing in a May 2009 statement.  However, in a subsequent August 2011 statement, the Veteran's representative indicated that the Veteran no longer wanted a hearing.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

As will be discussed in greater detail below, the Board is adjudicating the Veteran's claim of entitlement to service connection for tinnitus and is remanding the service connection claim for a bilateral hearing loss disability.  Pertinently, the Veteran has not contended at any time during the course of the appeal that his tinnitus is related to his bilateral hearing loss disability, nor does the medical evidence of record indicate such.  Accordingly, the Board finds that the issues of entitlement to service connection for tinnitus and for a bilateral hearing loss disability are not inextricably intertwined, and the tinnitus claim may therefore be adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed tinnitus and his military service.
CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for tinnitus.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in April 2007, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes the Veteran's service treatment records, the Veteran's statements, as well as private treatment records.  

Additionally, the Veteran was afforded a VA audiological examination in June 2008.  The VA examination report reflect that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes with respect to the Veteran's tinnitus.  See 38 C.F.R. § 4.2 (2011); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of an accredited representative.  He withdrew his request for a hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to the issue of entitlement to service connection for tinnitus.

Service connection for tinnitus

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is claiming entitlement to service connection for tinnitus, which he contends is due to his military service.  See, e.g., the Veteran's claim for VA benefits dated in March 2007.  On his initial claim for service connection, the Veteran reported that his tinnitus began on April 15, 1985, with a "new baseline [in 19]95."  

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), the competent and probative evidence of record indicates diagnoses of tinnitus.  See, e.g., the June 2008 VA examination report.  Hickson element (1) is therefore satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board will address disease and injury separately.

Concerning in-service disease, a review of the Veteran's service treatment records reveals no evidence of tinnitus.  As such, Hickson element (2) is not met with respect to disease.

With respect to in-service injury, the Veteran maintains that he developed tinnitus due to noise exposure in service from working with aircraft equipment.  See, e.g., the Veteran's notice of disagreement dated in November 2007.  The Veteran served on active duty from October 26, 1973 to October 26, 1977; May 11, 1991 to May 12, 1991; and from March 9, 2003 to October 11, 2003.  His DD Form 214 reflects that his military occupational specialty involved operating and refueling aircraft.  As indicated above, his service treatment records are negative for any history, treatment, or diagnosis of tinnitus.  Nonetheless, pursuant to the provisions of 38 U.S.C.A. § 1154(a), the Board finds that the circumstances of the Veteran's service, including refueling and operating aircraft, would be consistent with exposure to loud noise in service.  This is sufficient to satisfy Hickson element (2), in-service injury.

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's current tinnitus is not related to his military service.

Specifically, the Veteran was afforded a VA audiological examination in June 2008.  In addition to the results of a current audiological examination, the VA examiner considered the Veteran's history of military noise exposure working as an air crewman, as well as the Veteran's complaints of a constant moderate bilateral high-pitched tinnitus since approximately 15 years ago.  Despite the Veteran's in-service noise exposure and complaints of tinnitus, the audiologist concluded that, "there is not enough evidence to support a claim of tinnitus related to military service."  The audiologist's rationale for his conclusion was based on a review of the Veteran's claims folder, to include the Veteran's audiological treatment and evaluations.  The examiner specifically noted a 1995 medical treatment record when the Veteran denied tinnitus as well as hearing conservation forms from 1998, 2000, 2002, 2003, 2004, and 2005 when the Veteran answered "No" to whether he had tinnitus.  The examiner further noted a 2003 post-deployment form which indicated "No" to whether the Veteran had ringing of the ears and a 2005 audiology report which did not indicate tinnitus.        

The June 2008 VA audiological examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history with respect to his tinnitus.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the June 2008 VA examiner's opinion appears to be consistent with the Veteran's medical history, which is absent any symptomatology of tinnitus for multiple years after service.  Further, in rendering the opinion, the VA examiner considered the Veteran's service treatment records and his report of military noise exposure, and determined that the evidence did not support a finding that the Veteran's military service caused his current tinnitus.   

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including ringing in his ears), has presented no probative clinical evidence of a nexus between his tinnitus and his military service.   The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to acoustic trauma during service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current tinnitus.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his tinnitus and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had tinnitus continually since service.  The Veteran, as a layperson is competent to report having symptoms commonly associated with tinnitus such as ringing, hissing, or buzzing, in the ears.  However, the first postservice evidence of complaint of, or treatment for, tinnitus is dated in March 2007, when the Veteran filed his claim for VA benefits.  This was more than three years after the Veteran left service in October 2003.  Further, as noted above, the Veteran has presented contradictory statements with regard to whether he experienced tinnitus during and after military service.  Specifically, he answered "No" to whether he had tinnitus on hearing conservation forms dated in December 2003, December 2004, and December 2005.         

While the Veteran is competent to report tinnitus over the years since service, the Board finds it significant that tinnitus was not reported at the time of his active duty discharge examination in October 2003 or in subsequent hearing conservation forms from 2003 to 2005.  Upon review of the evidence of record including the Veteran's lay statements, the Board finds that his current statements regarding a continuity of tinnitus since service are not credible.  His October 2003 separation examination from active duty, the June 2008 VA examination, and denial of tinnitus on hearing conservation forms dated in December 2003, December 2004, and December 2005 contradict any current assertion that his current tinnitus was manifested during service and has continued since that time.  There is no credible evidence that the Veteran complained of or was treated for tinnitus for years after his separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for tinnitus.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

As discussed above, in order to establish service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide, in pertinent part, that a veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id.

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner, supra.

The Veteran is claiming entitlement to service connection for a bilateral hearing loss disability, which he contends is due to his military service.  See, e.g., the Veteran's November 2007 notice of disagreement.  

Historically, an audiological evaluation conducted in February 1976 during the Veteran's period of active duty from October 1973 to October 1977 showed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
0
10
LEFT
10
5
5
10
10

An audiological examination conducted in April 1980 during the Veteran's period of reserve duty showed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
10
LEFT
10
0
0
10
15

The Board observes that the Veteran's January 2003 audiological evaluation prior to his entry onto active duty in March 2003 showed the following pure tone 

thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
60
50
LEFT
10
5
45
50
60

The January 2003 audiological evaluation indicates that the Veteran was placed on an H-2 profile.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  On the Veteran's October 2003 report of medical assessment, he indicated that his overall health was the same compared to his previous examination in January 2003.    

There is no opinion of record that addresses whether there is clear and unmistakable evidence that the Veteran's bilateral hearing loss disability preexisted his period of active duty beginning in March 2003 and, if it did, whether there is clear and unmistakable evidence that the bilateral hearing loss disability was not aggravated by active duty service.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002), 1132; 38 C.F.R. §§ 3.304(b), 3.306 (2011); Wagner, supra; VAOPGCPREC 3-2003.  Accordingly, a remand for such opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, on Remand, the RO should verify the dates of the Veteran's period of active duty and reserve duty and request copies of any pertinent service treatment during these periods of service that are not currently associated with the Veteran's claims folder.    


Accordingly, the case is REMANDED for the following action:

1. The RO should verify all periods of the Veteran's active duty and reserve duty and obtain service treatment records covering such periods of service that are not currently associated with the Veteran's claims folder.  

2. The Veteran should be afforded an appropriate VA audiological examination to determine the nature and etiology of his bilateral hearing loss disability.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a) Provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current bilateral hearing loss disability is etiologically related to his period of active military service from October 1973 to October 1977 or his period of active duty from May 11, 1991, to May 12, 1991; 

b) Provide an opinion as to whether there is clear and unmistakable evidence that the Veteran had a bilateral hearing loss disability prior to his entry onto his period of active duty in March 2003;

c) If the VA examiner determines that the Veteran's current bilateral hearing loss disability pre-existed his entry onto his period of active duty in March 2003, provide an opinion as to whether there is clear and unmistakable evidence that it was NOT aggravated to a permanent degree in his period of service from March 2003 to October 2003 beyond that which would be due to the natural progression of the disability.  

d) If the VA examiner determines that the 
Veteran's bilateral hearing loss disability did not pre-exist his entry onto his period of active duty in March 2003, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current bilateral hearing loss disability is etiologically related to his period of active military service from March 2003 to October 2003.  
 
The examiner should indicate in his/her report that the claims folder was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

3. When the development requested has been completed, and after undertaking any additional development deemed by it to be appropriate, the RO should readjudicate the Veteran's claim.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


